July 2, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
         BRIDGEWATER COMMUNITY ASSOCIATION, Appellant

NO. 14-14-00333-CV                          V.

                        DREW LEE GREEN, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Drew Lee
Green, signed April 3, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Bridgewater Community Association, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.